Citation Nr: 1103044	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-06 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of post-operative right shoulder dislocation, with anterior 
shoulder subluxations.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of post-operative left shoulder reconstruction, with avulsions of 
the glenoid and anterior shoulder subluxations.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of right knee injury with laxity of the lateral collateral 
ligament.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 
1992.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an August 2006 rating decision in which the RO denied the 
Veteran's claims for ratings in excess of 10 percent, each, for 
esiduals post operative left shoulder reconstruction with 
avulsions of the glenoid, for residuals of post operative right 
shoulder dislocation; and for residuals of right knee injury with 
laxity of the lateral collateral ligament.  In August 2007, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in December 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2008.

In August 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In December 2009, the Board remanded the claims on appeal to the 
RO, via the RO Remand and Rating Development Team in Huntington, 
West Virginia, for further action.  After completing the 
requested development, the RO continued to deny each claim (as 
reflected in an October 2010 supplemental SOC (SSOC)) and 
returned these matters to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran is right-handed.

3.  Pertinent to the October 2005 claim for increase, the 
Veteran's service-connected residuals of post-operative right 
shoulder dislocation, with anterior shoulder subluxations, has 
been manifested by recurrent dislocation of the shoulder with 
guarding of movement only at the shoulder level.

4.  Pertinent to the October 2005 claim for increase, the 
Veteran's service-connected residuals of post-operative left 
shoulder reconstruction, with avulsions of the glenoid and 
anterior shoulder subluxations has been manifested by recurrent 
dislocation of the shoulder.

5.  Pertinent to the October 2005 claim for increase, the 
Veteran's service-connected residuals of right knee injury with 
laxity of the lateral collateral ligament has been manifested by 
slight subluxation and lateral instability with normal range of 
motion and occasional flare-ups.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for residuals of 
post-operative right shoulder dislocation, with anterior shoulder 
subluxations, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45 
4.71, 4.71a, Diagnostic Code 5202 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 20 percent, but no higher, rating for residuals of 
post-operative left shoulder reconstruction, with avulsions of 
the glenoid and anterior shoulder subluxations, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic 
Code 5202 (2010).

3.  The criteria for a rating in excess of 10 percent for 
residuals of right knee injury with laxity of the lateral 
collateral ligament are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.3, 4.7, 
4.40, 4.45 4.71, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  A March 2006 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  The August 2006 RO rating decision reflects the 
initial adjudication of the claim after issuance of the January 
and March 2006 letters.

Post rating, a June 2008 letter provided the Veteran with the 
rating criteria used to evaluate his service-connected 
disabilities.  After issuance of the June 2008 letter, and 
opportunity for the Veteran to respond, the October 2010 SSOC 
reflects readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of the reports of February 2010 and 
April 2010 VA examinations.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2009 Board hearing, along with various written statements 
provided by the Veteran.

The Board also finds that no additional RO action to further 
develop the record in connection with any claim on appeal is 
warranted.  During his August 2009 Board hearing, the Veteran 
noted private treatment for his shoulders and knee, which 
included physical therapy, in 2007 or 2008.  In a February 2010 
letter, the Veteran was specifically asked to provide a release 
so that VA could request records from any private provider that 
treated him for his shoulders or right knee.  The Veteran has not 
responded.  Hence, the RO has fulfilled its duty to assist the 
Veteran in obtaining pertinent records, to the extent possible, 
and no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of any of the matters on appeal, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   
Each  following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

At the outset, the Board notes that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

A.	Shoulders

The Veteran's right and left shoulder disabilities are each rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostics Code 5201-5024..  Diagnostic Code 5024 is for 
tenosynovitis.  The rating criteria dictates that this disorder 
is to be rated on limitation of motion of the affected parts, as 
arthritis, degenerative.

Under Diagnostic Code 5201, motion of the arm, when limited to at 
shoulder level is rated 20 percent disabled for both shoulders.  
When motion is limited to midway between the side and shoulder, a 
30 percent rating is applicable to the major arm, and a 20 
percent rating is applicable to the minor arm.  When motion is 
limited to 25 degrees from the side, a 40 percent rating is 
warranted for the major arm, and a 30 percent rating is warranted 
for the minor arm.

Diagnostic Code 5202 provides ratings for other impairment of the 
humerus.  Recurrent dislocation of the humerus at the 
scapulohumeral joint warrants a 20 percent rating for each 
shoulder when there are infrequent episodes and guarding of 
movement only at the shoulder level.  When there are frequent 
episodes and guarding of all arm movements, a 20 percent rating 
is warranted for the minor arm, and a 30 percent rating is 
warranted for the major arm.

Normal range of motion of the shoulder is abduction from 0 to 180 
degrees.  4.71, Plate I.

In an October 2005 written statement, the Veteran indicated that 
both of his shoulders dislocated when he was sleeping, swimming, 
or throwing a ball.  One of them had dislocated when he got out 
of bed.  He did not receive current treatment for his shoulders.  
Since he knew the diagnosis, he knew that they dislocated.

In February 2006, the Veteran underwent VA examination.  His left 
shoulder was postoperative reconstruction with avulsion of the 
glenoid.  The Veteran complained of recurrent dislocation of the 
left shoulder when he slept or placed his arm in certain 
positions.  He denied painful motion but occasionally had pain in 
cold weather.  It might flare up once a month and last for about 
a day.  He usually rested the arm and took Ibuprofen.  The 
Veteran did not use a brace, and the left shoulder disability did 
not affect his regular occupation.  Following repeated use, the 
Veteran had decreased motion, with no additional loss of range of 
motion due to pain.  The Veteran denied any fatigue, impaired 
endurance, or weakened movement.

The Veteran indicated that he had no pain but decreased range of 
motion of the right shoulder and occasional pain in cold weather.  
It subluxed while he slept.  If he threw a baseball, he had 
soreness.  It might flare up once a month for a day.  He rested 
his shoulder and took Ibuprofen for pain.  Following repeated 
use, it had decreased motion, but the Veteran denied any painful 
motion, fatigue, or impaired endurance.  The Veteran related that 
the loss of motion was not additionally limited during the flare-
ups.  He did not use a brace on his right shoulder.

On examination, the right and left shoulders were well-healed 
with scars that measured nine centimeters each and were linear, 
white, well-healed, nontender, stable, and flat.  There was no 
painful motion in the right shoulder.  Active and passive range 
of motion of the right shoulder was from 0 to 170 degrees with no 
painful motion, fatigue, impaired endurance, or weakened 
movement.  Abduction was to 175 degrees with no painful motion, 
and internal and external rotation was to 90 degrees with no 
painful motion.

The left shoulder had active and passive range of motion from 0 
to 168.  Painful motion was noted from 110 to 168 degrees on 
flexion, with no fatigue, impaired endurance, or weakened 
movement.  Abduction was to 170 degrees, with pain at the end of 
the range of motion, with no fatigue, impaired endurance, or 
weakened movement.  There was to 90 degrees of internal and 
external rotation bilaterally, with no painful motion, fatigue, 
impaired endurance, or weakened movement.

Following repeated testing with the use of a five-pound weight, 
the Veteran had painful motion on elevation at 110 degrees of the 
left shoulder.  The right shoulder had no painful motion with the 
use of the five-pound weight.  The diagnoses were left shoulder, 
status post reconstruction and avulsion of the glenoid, and right 
shoulder, status post dislocation and surgery.  For both 
shoulders, residuals showed well-healed scars, limited motion, 
and normal x-rays.

In an August 2007 written statement, the Veteran contended that 
the examination he was afforded did not properly assess his 
disabilities, because they are soft tissue injuries.  Addressing 
his quality of life, the Veteran stated that he was unable to 
swim, play tennis, run, ski, or backpack.  His disabilities also 
impacted his sleep.

During the August 2009 Board hearing, the Veteran testified that, 
following surgery in 1993, his shoulders were fine.  Then, they 
started coming out while he slept.  He limited his movements to 
avoid subluxations.  He experienced dislocations, subluxation, 
and pain in his shoulders.  His right shoulder had more pain.  He 
lifted weights, but guarded due to his shoulders.  

On April 2010 VA examination, the examiner noted that the Veteran 
is right-handed.  He complained of significant modification of 
activities due to the recurrent subluxations of his shoulders.  
The shoulders felt very loose subjectively, and the right 
shoulder subluxed anteriorly with any sudden movement.  He worked 
as a civil engineer and has not missed any time due to his 
disabilities.  The Veteran denied any significant painful motion 
in the shoulders other than at the end points of external 
rotation and abduction.  He experienced flare-ups with each 
shoulder approximately once a month that lasted for a day.  There 
was some mild aching with cold weather in the shoulders.  There 
was no bracing with his shoulders bilaterally.  The Veteran 
previously took Ibuprofen for his shoulders but stopped when it 
was no longer working.  He now took no medication.

On examination, the Veteran was in a minimal degree of acute 
distress for his shoulders.  Right shoulder abduction was to 170 
degrees, forward elevation was to 180 degrees, external rotation 
was to 100 degrees, and internal rotation was to 95 degrees, with 
slight pain at the end point.  There was no significant pain at 
the end point with forward elevation or active abduction.  
Adduction was to 50 degrees, and extension was to 45 degrees.  
Both were pain free.  The Veteran had excellent rotator cuff 
strength on the right shoulder with no pain on testing.  He did 
have a positive apprehension sign on the right shoulder with 
external rotation of 110 degrees, suggesting anterior subluxation 
of the right shoulder.  He had a positive sulcus sign on the 
right, suggesting inferior subluxation with passive axial load 
through the right humerus distally.  There was no obvious deltoid 
or rotator cuff atrophy on the right shoulder compared to the 
left.

Left shoulder abduction was to 180 degrees, and forward elevation 
was to 180 degrees, with no pain.  External rotation was to 90 
degrees, and internal rotation was to 95 degrees, with no 
significant pain.  Cross body adduction was to 50 degrees, and 
extension was to 45 degrees.  The Veteran had a positive 
apprehension sign and positive relocation test on the left 
shoulder, which was not as significant as the right.  He had a 
negative sulcus sign on the left shoulder but positive deltoid 
muscle twitching suggesting some irritability of the deltoid.  
There was no deltoid or rotator cuff atrophy on the left side 
compared to the right.  Rotator cuff and biceps strength were 
excellent and intact in the left shoulder, as they were on the 
right.  The scars on the Veteran's shoulders were well-healed, 
normal skin color, nontender with no dimpling, hypertrophy, or 
significant adherence to the underlying tissue.  The impression 
was bilateral anterior shoulder subluxations, right worse than 
left, with positive sulcus sign on the right and bilateral 
positive apprehension signs and relocations tests.

The examiner noted that there was no change in the active or 
passive range of motion during repeat testing against resistance, 
and no additional loss of range of motion was observed for the 
bilateral shoulders due to painful motion, weakness, impaired 
endurance, incoordination, or instability.  There was no 
recurrent dislocation of the shoulders noted on examination but 
rather a strong clinical suspicion of subluxation of the shoulder 
joints.  Based on history and positive apprehension sign, the 
Veteran does guard at the shoulder level only, not with any other 
arm movements, with any movement into greater than 90 degrees of 
abduction and external rotation.  The Veteran guarded frequently 
in these positions.  The shoulders instabilities should be 
considered moderate.

Initially, the Board notes that, although each 10 percent rating 
has been assigned under Diagnostic Codes 5024-5201.  However, 
neither of these diagnostic codes provides for a schedular rating 
of 10 percent.  Rather, the August 2006 rating decision indicates 
that each 10 percent rating was assigned based on consideration 
of 38 C.F.R. § 4.59, which provides that the minimum compensable 
rating should be assigned for periarticular pathology productive 
of painful motion.  The Board will consider all potentially 
applicable rating criteria to afford the Veteran the highest 
rating warranted.

Based on careful consideration of the evidence pertinent to the 
current claim for increase, and with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that a 20 percent 
rating for each shoulder disability is warranted.  

The evidence shows that the Veteran experiences recurrent 
dislocations of both of his shoulders.  Under Diagnostic Code 
5202, 20 percent is the minimum schedular rating for recurrent 
dislocation of the humerus at the scapulohumeral joint.  The 
Veteran has complained of recurrent dislocations of both of his 
shoulders since he filed his claim in October 2005.  Furthermore, 
objective evidence of such dislocations was shown for both 
shoulders on examination in April 2010.  Therefore, the Board 
finds that a 20 percent rating is warranted for each shoulder 
under the criteria of Diagnostic Code 5202. 

However, the Board finds that a rating in excess of 20 percent is 
not warranted for either shoulder at any point pertinent to the 
current claim for increase.

With regard to the right shoulder, which is the Veteran's major 
upper extremity, a 30 percent rating is not warranted under 
Diagnostic Code 5202.  While the Veteran has had recurrent 
subluxation of his right shoulder, there is no evidence that he 
guards all of his movements.  The Veteran has stated numerous 
times that he guards his shoulders when performing physical 
activities, such as throwing a baseball, swimming, and lifting 
weights.  However, there is no lay or medical evidence 
establishing that the Veteran guards all of the movements of his 
right shoulder.  Furthermore, the April 2010 VA examiner 
specifically opined that the Veteran guarded at the shoulder 
level only and not with any other arm movements.  This evidence 
demonstrates that his right shoulder disability warrants a 20 
percent rating under the criteria of Diagnostic Code 5202 and no 
more.

Regarding limitation of motion of the arm, there is no evidence 
that the Veteran was only able to flex his right arm to midway 
between his side and shoulder level, even when taking into 
account functional loss due to pain and other factors, consistent 
with sections 4.40 and 4.45, and DeLuca.  Specifically, the 
medical evidence of record shows that the Veteran has been able 
to abduct his right arm to at least 170 degrees with pain only at 
the end point.  Furthermore, there has been no evidence of 
additional functional impairment following repetitions, due to 
painful motion, lack of endurance, fatigue, or incoordination 
resulting in motion limited to less than 110 degrees.  As such, a 
rating higher than 20 percent under the criteria of Diagnostic 
Code 5201 for the Veteran's right shoulder disability is not 
warranted.

As regards the left arm, which is the Veteran's minor upper 
extremity, a 20 percent rating is the maximum schedular 
evaluation for recurrent dislocation of the humerus of the minor 
joint under Diagnostic Code 5202.  As to limitation of motion of 
the left arm, there is no lay or medical evidence of record that 
shows that the Veteran could lift his arm to only 25 degrees from 
his side.  In fact, the evidence demonstrates that the Veteran 
could abduct his left shoulder to at least 170 degrees, with pain 
only at the end of that range of motion.  There was no evidence 
of additional functional impairment following repetitive 
movements, due to painful motion, incoordination, fatigue, or 
lack of endurance.  DeLuca v. Brown, 8 Vet. App. at 204-7.  
Therefore, a rating in excess of 20 percent is not warranted for 
the Veteran's left shoulder under the criteria of Diagnostic Code 
5201.

The Board also finds that no higher rating is assignable under 
any other diagnostic code. There is no evidence of ankylosis of 
the scapulohumeral articulation, abnormal union of the humerus, 
or impairment of the clavicle or scapula for either shoulder.  
Therefore, Diagnostic Codes 5200, 5202, and 5203 are not for 
application.  

Further, while the Veteran was shown to have a scar on each 
shoulder, the scars have been described as linear, nontender, and 
stable.  Neither lay statements nor medical evidence establishes 
that these scars have any disabling effects.  Therefore, a 
compensable rating for either residual scar is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  

Finally, neither disability is shown to involve any other 
factor(s) that warrant consideration of any other provision(s) of 
the rating schedule.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 20 percent but no higher rating, each, 
for the right shoulder disability and the left shoulder 
disability.  The Board has applied the benefit-of-the doubt 
doctrine in determining that the criteria for each 20 percent 
rating is met, but finds that the preponderance of the evidence 
is against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

B.	  Right Knee

The Veteran's right knee disability is rated as 10 percent 
disabling under Diagnostic Code 5257.  Under that code, recurrent 
subluxation or lateral instability of the knee is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.

Alternatively, the Board has considered the diagnostic criteria 
for knee disabilities on the basis of limitation of motion.  
Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the leg is 
rated 0 percent when limited to 60 degrees, 10 percent when 
limited to 45 degrees, 20 percent when limited to 30 degrees, and 
30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 30 
percent when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. 
§ 4.71a.

In an October 2005 written statement, the Veteran indicated that 
his right knee continued to hurt and got noisier with increased 
use.  The Veteran stated that he had not been to any doctors 
regarding his disability.

In February 2006, the Veteran underwent VA examination.  The 
Veteran complained of a lot of pain after running, going up and 
down stairs, and squatting.  Following repeated use, the Veteran 
had decreased motion, which was additionally limited by pain with 
no instability.  He denied fatigue, impaired endurance, or 
weakened movement.  The right knee may flare up three times a 
month for one to two days.  The Veteran usually rested, which 
helped.  The Veteran did not use a brace or a cane.  The 
Veteran's previous x-ray was reported to be normal.

On examination, the Veteran walked with a normal gait.  He did 
not use any supportive devices.  The Veteran did not have any 
difficulty arising from a chair or changing positions.  The right 
knee showed no deformity or swelling.  There was mild tenderness 
on patellofemoral compression.  Ligaments were stable on valgus 
and varus stress.  There was a negative drawer sign and negative 
Lachman sign.  Strength was within normal limits.  Following 
repeated testing, the Veteran did not evidence painful motion.  
Active and passive motion was from 0 to 140 degrees, with no 
painful motion.  Following repeated motion and squatting, the 
Veteran did not evidence painful motion, instability, impaired 
endurance, or weakened movement.  Range of motion remained 
normal, from 0 to 140 degrees.  The diagnosis was right knee, 
status post injury with laxity of the lateral collateral 
ligament.  There was no laxity or limited motion, and the x-ray 
was normal.

In an August 2007 written statement, the Veteran contended that 
the examination he was afforded did not properly assess his 
disability, because it is a soft tissue injury.  Addressing his 
quality of life, the Veteran stated that he was unable to swim, 
play tennis, run, ski, or backpack.  His disability also impacted 
his sleep.

During the August 2009 Board hearing, the Veteran testified that 
he had constant pain in his right knee.  He indicated that stairs 
increased the pain, and that sometimes it feels as if the knee 
locks.  On those occasions, he had to rub it for about ten 
minutes.  He did not wear a brace.  He felt that the knee moved 
side-to-side.  He currently worked in a job that demanded a lot 
of walking.  He was fine with walking uphill but had increased 
pain with walking downhill; therefore, he walked sideways.

On VA examination in April 2010, the Veteran reported that his 
right knee popped with pain and occasionally locked; it  gave out 
on occasion.  The Veteran felt like it hyperextended at times.  
When he had the sharp pain, the Veteran manipulated his knee and 
could then walk again.  This happened infrequently, and the 
Veteran could stand for 60 minutes and sit for 30 minutes before 
he had to move around.  He avoided running but could walk for two 
miles.  Stair climbing and squatting were painful, but he could 
tolerate one flight of steps.  He occasionally used a cane 
temporarily but did not use one on the day of the examination.  
The Veteran denied any significant flare-ups or incapacitating 
episodes of the knee.  He took no medication for his knee.

On examination, the Veteran was in a minimal degree of acute 
distress for his right knee.  Flexion was to 140 degrees with no 
pain.  There was tenderness to palpation over the medial aspect 
of the right knee at the medial joint line.  There was no 
effusion in the right knee, and the ligaments were stable to 
varus and valgus stress.  A Lachman maneuver showed an intact 
anterior cruciate ligament.  These tests showed no instability.  
The Veteran did not hyperextend, showing that recurvatum was not 
present.  He was tender to ballottement of the right patella and 
had a smooth patellofemoral glide with ligaments intact.  The 
diagnosis was right knee medial joint line tenderness, consistent 
with a clinical diagnosis of medial meniscus tear.

The examiner noted that there was no change in the active or 
passive range of motion during repeat testing against resistance, 
and no additional loss of range of motion was observed for the 
right knee due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  There was no lateral instability 
or recurrent subluxation of the right knee noted on examination.  
Instability of the knee was not clinically diagnosed.

Considering the pertinent evidence in light of the applicable 
legal authority,  the Board finds that a rating greater than 10 
percent for the Veteran's residuals of right knee injury with 
laxity of the lateral collateral ligament is not warranted at any 
point pertinent to the current claim for increase.

With regard to instability, the lay and medical evidence has 
demonstrated no more than slight recurrent subluxation or lateral 
instability.  Specifically, the Veteran has reported no symptoms 
of instability until his August 2009 Board hearing.  Furthermore, 
when he did report such giving way during his April 2010 VA 
examination, the Veteran indicated that it was only occasional.  
Finally, the medical evidence of record indicates that 
instability was not found on examination in February 2006 or 
April 2010.  Based on all of this evidence, the Board finds that 
the Veteran demonstrates no more than slight subluxation or 
lateral instability, consistent with the currently assigned 10 
percent rating.

The Board further finds that more than a 10 percent rating is not 
assignable under any other potentially applicable diagnostic 
code.  Specifically, with regard to Diagnostic Codes 5260 and 
5261, the evidence shows that the Veteran has had normal motion 
of the right knee, from 0 to 140 degrees, on examination, most 
recently, without pain.  .  Furthermore, while he has reported 
occasional flare-ups that resulted in decreased motion, there is 
simply no lay or medical indication that his pain has been so 
disabling to even result in flexion limited to 45 degrees, or 
extension limited to 10 degrees-for which the minimum, 10 
percent rating under Diagnostic Codes 55260 and 5261, 
respectively.  It follows, then, that the criteria for an even 
higher rating under either diagnostic code is not met.  Hence, 
even with consideration of the sections 4.40 and 4.45 and DeLuca, 
the record presents no basis assignment of any higher rating 
under Diagnostic Code 5260 or 5261.

Furthermore, as there is no evidence that the right knee 
disability involves any ankylosis, dislocated cartilage, 
impairment of the tibia and fibula, or genu recurvatum, 
evaluation of the disability under  Diagnostic Codes 5256, 5258, 
5259, 5262, and 5263 is not warranted.  The disability is also 
not shown to involve any other factor(s) that warrant 
consideration of any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's residuals of right knee 
injury with laxity of the lateral collateral ligament, pursuant 
to Hart, and that the claim for a higher rating must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, as 
the preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-
56.


ORDER

A 20 percent rating for residuals of post-operative right 
shoulder dislocation, with anterior shoulder subluxations, is 
granted, subject to the legal authority governing the payment of 
compensation benefits.

A 20 percent rating for residuals of post-operative left shoulder 
reconstruction, with avulsions of the glenoid and anterior 
shoulder subluxations, is granted, subject to the legal authority 
governing the payment of compensation benefits.

A rating in excess of 10 percent for residuals of right knee 
injury with laxity of the lateral collateral ligament is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


